UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

OSVALDO BOVES,

                   Plaintiff,                 18 Civ. 5 (HBP)

      -against-                              OPINION
                                             AND ORDER
AARON'S INC.
and DAVID EPRIGHT,

                   Defendants.

-----------------------------------x


            PITMAN, United States Magistrate Judge:


I.   Introduction


            By letter motion dated August 16, 2018       (Docket Item

("D.I. ") 66) and motion dated August 30, 2018      (D.I. 69), defen-

dants Aaron's, Inc.       ("Aaron's") and David Epright move to (1)

compel arbitration and (2) either dismiss or stay this matter

pending the outcome of the arbitration proceedings.         All parties

have consented to my exercising plenary jurisdiction pursuant to

28 U.S.C.   §   636(c).   For the reasons set forth below, defendants'

motion to compel arbitration is granted and the matter is stayed

pending the outcome of the arbitration proceedings.
II.   Facts


      A.     Facts Giving Rise
             to the Present Motion


                This is a diversity action in which plaintiff alleges

that defendants -- his employer and supervisor -- discriminated

against him on the basis of his sexual orientation, in violation

of New York City and New York State law.            The issue raised by the

present motion is whether plaintiff must resolve his claim

through arbitration.

                On March 1, 2017, Aaron's sent an Associate Arbitration

Agreement 1 ("AAA") by email to all employees (Declaration of

David Epright, dated February 26, 2018            (D.I. 27-1)   ("Epright

Deel.")     1   3).   The AAA provides, in pertinent part,

                Section 1:    Duty to Arbitrate

                By signing this Agreement, you and the Company each
                agree that all Claims between you and the Company will
                be exclusively decided by arbitration governed by the
                Federal Arbitration Act before one neutral arbitrator
                and not by a Court or Jury.

                                      *       *     *
                Section 17:    Right to Opt-Out

                     If you do not wish to be bound by the terms of
                this Agreement, you must opt out by notifying the
                Company in writing, using the Company's designated opt-
                out form.  In order to opt out of the benefits of this
                Agreement, you must fully complete and submit the opt-
                out form within thirty (30) days of the date on which

      1
          Aaron's refers to its employees as "associates".

                                          2
         the Company published this Agreement to you electroni-
         cally (the "Opt-Out Period"). You can access the opt-
         out form by clicking:
         http://my.aarons.com/sites/documentcenter/Documents/Aar
         on's Arbitration Agreement Opt-Out Election Form pdf
         To be effective, the opt-out form must be signed by
         you, dated, it must contain all of the requested infor-
         mation in legible print, and it must be postmarked and
         sent via traceable mail (e.g., trackable US Mail,
         FedEx, UPS, etc.) or delivered via hand delivery within
         the Opt-Out Period. Retain proof of sending the opt-
         out form via traceable mail for your records.

                         *     *       *
               Should you timely opt out as provided in this
          paragraph, you will not be subject to any adverse
          employment action as a consequence of that decision and
          you may pursue available legal remedies without regard
          to this Agreement.

          Section 18: Effect of Signing Agreement

               If you do not opt out of the Agreement as provided
          in Section 17, above, you will be bound by its terms,
          even if you do not sign it.

(Boldface type in original).

          Defendant's records indicate that a copy of the AAA was

sent to the email box that was then assigned to plaintiff on

March 1, 2017 with the subject line "2017 Associate Policy -

MANDATORY ACTION REQUIRED"   (Epright Deel.        1   5; Declaration of

Zeina Holwill, dated Aug. 16, 2018,        11   5-7 ( "Holwill Deel."),

annexed to the letter of Joseph N. English, Esq. to the under-

signed, dated Aug. 16, 2018 (D.I. 66)).           The body of the email

provided that "All U.S. Company Associates are required to review

and acknowledge (instructions below) the 2017 Associate Policy



                                   3
Manual and the associate Arbitration Agreement .                     . before March

31, 2017"     (Holwill Deel.        1   5).   Aaron's electronic records

indicate that the March 1, 2017 email that was sent to the email

assigned to plaintiff, was opened and clicked through (Holwill

Deel.   1   7).

              Aaron's sent emails to employees, including plaintiff,

reminding them to take action regarding the AAA on March 2, 9, 16

and 23, 2017; Aaron's electronic records indicate that these

emails were sent to the email box that was then assigned to

plaintiff and that they were opened (Holwill Deel.                   1   9).

              Aaron's claims that plaintiff electronically signed the

AAA on March 1, 2017 and, by doing so, agreed to be bound by its

terms (Epright Deel.        1   6   &   Exh. B thereto).       Although plaintiff

initially submitted a declaration in this action stating that he

"didn't remember" signing the AAA, he later submitted a second

declaration stating that "he [is] certain that                   [he] never signed

any arbitration agreement, nor was [he] asked to do so (Declara-

tion of Osvaldo Boves, dated May 12, 2018,                 1   1 ("Boves Deel."),

annexed as Exh. C to the Surreply Declaration of Gregory

Antollino, Esq., dated May 13, 2018 (D.I. 46)).                    Plaintiff claims

that he first saw the AAA during the first half of May 2018

(Boves Deel.      1   1).   Plaintiff has also submitted a declaration

from another Aaron's employee -- Mikki Townes -- in which she




                                              4
states that she first learned of the AAA at a meeting of Aaron's

general managers in December 2017:

          [A]t the December 2017 HR meeting, all of the general
          managers present were told that we all had agreed to
          arbitration agreements and that we could not take our
          cases to court. This surprised everyone, it seemed by
          people's expressions and reactions, and it certainly
          did me.   I do not remember any agreement entering into
          arbitration.   I have seen the [AAA] and I do not recog-
          nize reading it [sic], or seeing it, or ever being
          notified about anything like this until the December
          2017 meeting.

(Declaration of Mikki Townes, dated March 21, 2018, attached as

Exh. B to the Declaration of Gregory Antollino, Esq., dated Mar.

23, 2018 (D.I. 37)).

          There is no dispute that plaintiff continued to work at

Aaron's after March 1, 2017 (Complaint (D.I. 1), 11 5, 11).    In

addition, plaintiff makes no claim that he complied with the

AAA's opt-out provisions.


     B.   Procedural History


          Defendants originally moved to compel arbitration and

to dismiss or stay this matter on February 26, 2018.   Defendants

argued in that motion that plaintiff was bound by the AAA because

he signed it electronically.   As noted above, plaintiff's initial

response to the motion was that he didn't recall signing the AAA.

Because plaintiff's lack of recollection was insufficient as a

matter of law to create an issue of fact as to whether he signed

the AAA, Vardanyan v. Close-Up Int'l, Inc., 315 F. App'x 315, 318

                                 5
(2d Cir. 2009)   (summary order)    (noting that party's "statement

that he does not remember whether he signed the document does not

conflict with the testimony and evidence that defendants have

submitted about the terms of that agreement"); accord Kutluca v.

PO New York Inc., 266 F. Supp. 3d 691, 701 (S.D.N.Y. 2017)

(Broderick, D.J.); Stern v. Espeed, Inc., 06 Civ. 958      (PKC), 2006

WL 2741635 at *2   (S.D.N.Y. Sept. 22, 2006)    (Castel, D.J.), I

issued an Opinion and Order on July 19, 2018 granting the motion

to compel arbitration and staying the matter (Opinion and Order

dated July 19, 2018 (D.I. 47)).

           Plaintiff's counsel subsequently pointed out that I had

overlooked a second declaration from plaintiff in which he stated

that he did not sign the AAA.      After concluding that this more

robust statement from plaintiff was sufficient to create an issue

of fact,   I vacated my July 19 Opinion and Order and scheduled a

summary jury trial on the issue of whether plaintiff had signed

the AAA (Order dated July 25, 2018 (D.I. 51)).

           However, in their proposed requests to charge, defen-

dants asserted a new theory, namely that plaintiff's receipt of

the AAA in conjunction with both his undisputed failure to opt-

out of the AAA and his continued employment at Aaron's consti-

tuted acceptance of the AAA.       Because this theory has been

repeatedly accepted by the Court of Appeals for the Second

Circuit, Weiss v. Macy's Retail Holdings, Inc., 741 F. App'x 24,


                                     6
27 (2d Cir. 2018)     (summary order), citing, inter alia, Manigault

v. Macy's East, LLC, 318 F. App'x 6, 8 (2d Cir. 2009)       (summary

order), and appeared to be dispositive in this case, I concluded

that the better course as to permit defendants to make a renewed

motion to compel arbitration.


III.    Analysis


       A.   Applicable Legal Principles


             The Federal Arbitration Act, 9 U.S.C. §§ 1, et seq.,

(the "FAA") provides that "' [a] written provision in .        . a

contract .         to settle by arbitration a controversy thereafter

arising out of [the] contract .         . shall be valid, irrevocable,

and enforceable.'"      See Nicosia v. Amazon.com, Inc., 834 F.3d

220, 228 (2d Cir. 2016), quoting 9 U.S.C. § 2.        Through the FAA,

Congress has declared "a liberal federal policy favoring arbitra-

tion agreements, notwithstanding any state substantive or proce-

dural policies to the contrary."        Moses H. Cone Mem'l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983).        If there is no

genuine issue of fact concerning the making of the arbitration

agreement or a party's failure to arbitrate and the dispute is

within the scope of the arbitration agreement, Section 4 of the

FAA requires courts to "make an order directing the parties to

proceed to arbitration in accordance with the terms of the

agreement."     Accord AT&T Mobility LLC v. Concepcion, 563 U.S.

                                    7
333, 344 (2011).     Thus, the only issues to be resolved in the

present motion are (1) whether the parties entered into a valid

arbitration agreement and (2) whether the dispute is within the

scope of that arbitration agreement.      In re Am. Express Fin.

Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011); Kutluca

v. PO New York Inc., 266 F. Supp. 3d 691, 699 (S.D.N.Y. 2017)

(Broderick, D.J.).

          Whether the parties entered into an arbitration agree-

ment is controlled by state contract law.      First Options of

Chicago. Inc. v. Kaplan, 514 U.S. 938, 944     (1995)   ("When deciding

whether the parties agreed to arbitrate a certain matter           •   I




courts generally.       . should apply ordinary state-law principles

that govern the formation of contracts."); Bell v. Cendant Corp.,

293 F.3d 563, 566 (2d Cir. 2002).      Under New York law, the party

seeking to compel arbitration bears the burden of proving the

existence of a valid arbitration agreement by a preponderance of

the evidence.   Progressive Cas. Ins. Co. v. C.A. Reaseguradora

Nacional de Venezuela, 991 F.2d 42, 46 (2d Cir. 1993); Kutluca v.

PO New York Inc., supra, 266 F. Supp. 3d at 700-01.       There is,

however, no requirement that the agreement to arbitrate be set

forth in a formal, signed writing.

          It is of course "well settled" under New York law that
          arbitration will not be compelled absent a "clear,
          explicit and unequivocal agreement to arbitrate."
          Fiveco, Inc. v. Haber, 11 N.Y.3d 140, 144, 863 N.Y.S.2d
          391, 893 N.E.2d 807, (2008) (internal quotation marks
          omitted). However, "[a] contract may be formed by

                                   8
           words or by conduct that demonstrate the parties'
           mutual assent." Manigault v. Macy's East, LLC, 318
           Fed. App'x 6, 8 (2d Cir. 2009) (citing Beth Israel Med.
           Ctr. v. Horizon Blue Cross & Blue Shield of N.J., 448
           F.3d 573, 582 (2d Cir. 2006); Maas v. Cornell Univ., 94
           N.Y.2d 87, 93-94, 699 N.Y.S.2d 716, 721 N.E.2d 966
           (1999)). Under New York law, 111 [t]he manifestation or
           expression of assent necessary to form a contract may
           be by word, act, or conduct which evinces the intention
           of the parties to contract.' A party's conduct indi-
           cates assent when 'he intends to engage in the conduct
           and knows or has reason to know that the other party
           may infer from his conduct that he assents. 111 Leibowitz
           v. Cornell Univ., 584 F.3d 487, 507 (2d Cir. 2009)
           (quoting Maffea v. Ippolito, 247 A.D.2d 366, 668
           N.Y.S.2d 653, 654 (1998); Restatement (Second) of
           Contracts§ 19(2)).

Teah v. Macy's Inc., No. 11-CV-1356 (CBA) (MDG), 2011 WL 6838151

at *4 (E.D.N.Y. Dec. 29, 2011).       Courts have repeatedly held that

an employee who continues to work after notice that claims

against the employer will be subject to binding arbitration and

who do not affirmatively opt out of arbitration, have agreed, by

their conduct, to arbitrate any claims against the employer.

Weiss v. Macy's Retail Holdings, Inc., supra, 741 F. App'x at 27;

DuBois v. Macy's East Inc., 338 F. App'x 32, 33 (2d Cir. July

2009)   (summary order); Manigault v. Macy's East, LLC, supra, 318

F. App'x at 8; Lockette v. Stanley, 18 Civ. 876 (JGK), 2018 WL

4778920 at *4 (S.D.N.Y. Oct. 3, 2018)      (Koeltl, D.J.); Pelligrino

v. Morgan Stanley Smith Barney LLC, 17 Civ. 7865 (RA), 2018 WL

2452768 at *3 (S.D.N.Y. May 13, 2018)      (Abrams, D.J.); Clearfield

v. HCL America Inc., 17 Civ. 1933 (JMF), 2017 WL 2600116 at *2




                                  9
(S.D.N.Y. June 15, 2017)      (Furman, D.J.); Teah v. Macy's Inc.,

supra, 2011 WL 6838151 at *4;.


       B.   Application of the
            Foregoing Principles


             For the purpose of resolving the pending motion, I

shall assume, without deciding, that plaintiff did not sign the

AAA.    In addition, plaintiff does not contend that his claims are

not covered by the AAA.      Thus, the only issue to be resolved is

whether he is bound by the AAA.

             In support of their claim that plaintiff is bound by

the AAA, plaintiff has offered the Declaration of Zeina Holwill,

Aaron's Director of Internal Communications (Holwill Deel. at 1)

As noted above, she states that the AAA was sent to plaintiff's

email account on March 1, 2017 along with an email directing

plaintiff and the email's other recipients to review and acknowl-

edge the AAA (Holwill Deel.     1   5).   Holwill has attached to her

declaration printouts from Aaron's online communications platform

indicating that the email transmitting the AAA was received by

the email account assigned to plaintiff as of March 1, 2017 and

opened (Holwill Deel.    1   7 & Document designated AARONS000181,

annexed as an exhibit to the Holwill Deel.).        Aaron's has not

produced a copy of the specific email that was received by

plaintiff's email account, explaining that his email account was



                                     10
"disabled" when he was demoted in August 2017 (Holwill Deel.             1
10) .

               Holwill's Declaration and the documentary evidence

submitted with it give rise to a presumption that plaintiff

received the email.           Lockette v. Stanley, supra, 2018 WL 4778920

at *4; Pelligrino v. Morgan Stanley Smith Barney LLC, supra, 2018

WL 2452768 at *3; Clearfield v. HCL America Inc., supra, 2017 WL

2600116 at *2. 2

               Plaintiff has offered nothing to rebut the presumption

beyond his own conclusory statement that he did not see the AAA

when it was presumptively sent to him in March 2017.              Plaintiff's

claims of non-receipt are insufficient as a matter of law to

rebut the presumption of receipt or to even raise an issue of

fact.       Manigault v. Macy's East, LLC, supra, 318 F. App'x at 7;

Meckel v. Cont'l Res. Co., supra, 758 F.2d at 817; Lockette v.

Stanley, supra, 2018 WL 4778920 at *4; Pelligrino v. Morgan

Stanley Smith Barney LLC, supra, 2018 WL 2452768 at *3; Couch v.

AT&T Servs., Inc., 13-CV-2004 (DRH) (GRB), 2014 WL 7424093 at *6

( E . D . N. Y . Dec . 31 , 2014 ) .   Plaintiff's submission of Ms. Townes'

declaration in which she states that she did not see the AAA



      Evidence from the individual who actually pressed the key
        2

transmitting the email is not required where, as here, there is
evidence as to the defendant's regular course of business.   See
Meckel v. Cont'l Res. Co., 758 F.2d 811, 817 (2d Cir. 1985),
citing Bossuk v. Steinberg, 58 N.Y.2d 916, 919, 447 N.E.2d 56,
58, 460 N.Y.S.2d 509, 510 (1983).

                                           11
prior to December 2017 does not alter this result.         Manigault v.

Macy's East, LLC, supra, 318 F. App'x at 7 ("The evidence offered

by [plaintiff], consisting of her own denial of receipt of the

mailing as well as similar denials by two other employees of

Macy's is insufficient to rebut the presumption that she received

the mailing.   11
                    )   •



          Plaintiff raises one final issue which can be quickly

dispatched.         Plaintiff claims that the AAA illegally forced

plaintiff to waive a constitutional right.         This argument fails

both factually and legally.        The AAA not only provides a mecha-

nism for employees to opt out of binding arbitration, it also

provides that no adverse consequences will result from an em-

ployee's opting out second.        Thus, no employees were forced to

agree to arbitration.          Second, because Aarons's is not a state

actor, no constitutional issue would be present even Aaron's made

arbitration compulsory.         Perpetual Sec., Inc. v. Tang, 290 F.3d

132, 137 (2d Cir. 2002); Desiderio v. Nat's Ass'n of Sec. Deal-

ers, Inc., 191 F.3d 198, 206 (2d Cir. 1999).

          Because the evidence creates a presumption that plain-

tiff received the AAA in March 2017 and failed to opt out of it

despite being notified that his failure to opt out would operate

as an acceptance of the AAA, plaintiff agreed to the AAA by his

continuing to work for Aaron's.




                                      12
IV.   Conclusion


            Accordingly, for all the foregoing reasons, defendants'

motion to compel arbitration is granted.     The case is stayed

pending the conclusion of the arbitration proceeding.     The Clerk

of the Court is respectfully requested to close the case on the

active docket of the Court subject to reinstatement depending on

any developments in the arbitration.     The Clerk of the Court is

also respectfully requested to mark Docket Items 66, 69 and 79

closed.

Dared:    New York, New York
          March 14, 2019

                                      SO ORDERED



                                       J
                                      HENR~
                                                   /~
                                                    .•
                                      United States Magistrate Judge

Copies transmitted to:

All Counsel




                                 13
